DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/23/2021, with respect to the rejection(s) of claim(s) 1-2, 6-8, 10-11, 14-16, 17-18, and 22-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lau et al. (US 2015/0359022 A1) as modified by Ben Ayed (US 8,190,129 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2015/0359022 A1 herein Lau), and further in view of Ben Ayed (US 8,190,129 B2).
Regarding claim 1, Lau teaches a wireless communication system comprising:
a mobile wireless communications device and a wireless accessory device to be paired therewith (read as device 100 comes within the communication range of device 202 of the same group 200) (Lau – Figure 2B, and [0030]-[0031]);
being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range than the operational mode (read as 
said mobile wireless communications device exchanging pairing tokens with said wireless accessory device using the initial mode, and communicating with said wireless accessory device using the operational mode after successful pairing (read as once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau – [0031]).
However, Lau fails to teach said wireless accessory device comprising a wireless transceiver and an antenna coupled thereto.
In the related art, Ben Ayed teaches said wireless accessory device comprising a wireless transceiver and an antenna coupled thereto (read as system for authentication 10 comprising a short wireless transceiver 20 for short-range communication operatively connected with an antenna 14) (Ben Ayed – column 7 lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ben Ayed into the teachings of Lau for the purpose of providing short-range wireless communication components to allow for dual mode operation.
Regarding claim 2 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said wireless transceiver comprises a dual-mode Bluetooth transceiver so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC; once the 
Regarding claim 3 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said mobile wireless communications device comprises an accelerometer configured to determine a physical bump by said wireless accessory device during pairing (read as biometric sensor 15 is an accelerometer for capturing accelerations corresponding to user movements in three dimensional space) (Ben Ayer – column 11 lines 23-35, column 32 lines 65-67, and column 33 lines 1-2).
Regarding claim 4 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said wireless accessory device comprises an accelerometer configured to determine a physical bump by said mobile wireless communications device during pairing (read as biometric sensor 15 is an accelerometer for capturing accelerations corresponding to user movements in three dimensional space) (Ben Ayer – column 11 lines 23-35, column 32 lines 65-67, and column 33 lines 1-2).
Regarding claim 5 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said mobile wireless communications device comprises an audio input device configured to sense an audio tone from said wireless accessory device during pairing (read as mobile apparatus for authentication comprising microphone) (Ben Ayed – column 5 lines 17-31, and column 7 lines 38-50).
Regarding claim 6 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said mobile wireless communications device is configured to determine a signal strength from said wireless accessory device during pairing (read as a user 
Regarding claim 7 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said mobile wireless communications device is configured to determine a signed device identifier value from said wireless accessory device during pairing (read as application can sign the update files using a private key matching a public key stored on the system for authentication; step 103, the application tries to download the signed file to the system for authentication; in step 104, a resident loader firmware onboard the system for authentication checks if the private key of the signed file matches a public key stored onboard the system of device; in step 105, if there is a match, the signed file is downloaded to the system for authentication in step 106) (Ben Ayed – column 30 lines 11-26).
Regarding claim 8 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said mobile wireless communications device comprises a land mobile radio device operable in at least one of a very high frequency (VHF) band, an ultra high frequency (UHF) band, and a cellular telephone frequency band (Ben Ayed – column 2 lines 10-24, column 17 lines 30-37).
Regarding claim 9 as applied to claim 1, Lau as modified by Ben Ayed further teaches wherein said wireless accessory device comprises at least one of an audio input 

Regarding claim 10, Lau teaches a mobile wireless communications device to be paired with a wireless accessory device (read as device 100 comes within the communication range of device 202 of the same group 200) (Lau – Figure 2B, and [0030]-[0031]), being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range than the operational mode (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC) (Lau – [0031]), the mobile wireless communications device comprising:
a processor configured to exchange pairing tokens with the wireless accessory device using the initial mode, and communicate with the wireless accessory device using the operational mode after successful pairing (read as once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau – [0031]).
However, Lau fails to teach comprising a first wireless transceiver and a first antenna coupled thereto; a second wireless transceiver; a second antenna coupled thereto.
In the related art, Ben Ayed teaches comprising a first wireless transceiver and a first antenna coupled thereto; a second wireless transceiver; a second antenna coupled thereto (read as system for authentication 10 comprising a short wireless transceiver 20 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ben Ayed into the teachings of Lau for the purpose of providing short-range wireless communication components to allow for dual mode operation.
Regarding claim 11 as applied to claim 10, Lau as modified by Ben Ayed further teaches wherein said second wireless transceiver comprises a dual-mode Bluetooth transceiver so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau – [0031]).
Regarding claim 12 as applied to claim 10, Lau as modified by Ben Ayed further teaches an accelerometer configured to determine a physical bump by the wireless accessory device during pairing (read as biometric sensor 15 is an accelerometer for capturing accelerations corresponding to user movements in three dimensional space) (Ben Ayer – column 11 lines 23-35, column 32 lines 65-67, and column 33 lines 1-2).
Regarding claim 13 as applied to claim 10, Lau as modified by Ben Ayed further teaches an audio input device configured to sense an audio tone from the 
Regarding claim 14 as applied to claim 10, Lau as modified by Ben Ayed further teaches wherein said processor is configured to determine a signal strength from the wireless accessory device during pairing (read as a user application running on a mobile device or a PC can be programmed to verify that the system for authentication 10/11 is within proximity, and if so, the user is logged in automatically without entering information in a login screen; mobile phone proximity detector) (Ben Ayed – column 12 lines 57-61, column 18 lines 30-63).
Regarding claim 15 as applied to claim 10, Lau as modified by Ben Ayed further teaches wherein said processor is configured to determine a signed device identifier value from the wireless accessory device during pairing (read as application can sign the update files using a private key matching a public key stored on the system for authentication; step 103, the application tries to download the signed file to the system for authentication; in step 104, a resident loader firmware onboard the system for authentication checks if the private key of the signed file matches a public key stored onboard the system of device; in step 105, if there is a match, the signed file is downloaded to the system for authentication in step 106) (Ben Ayed – column 30 lines 11-26).
Regarding claim 16 as applied to claim 10, Lau as modified by Ben Ayed further teaches a land mobile radio device operable in at least one of a very high 

Regarding claim 17, Lau teaches a method of operating a wireless communication system comprising a mobile wireless communications device and a wireless accessory device to be paired therewith (read as device 100 comes within the communication range of device 202 of the same group 200) (Lau – Figure 2B, and [0030]-[0031]), being operable in an initial mode and an operational mode after successful pairing, the initial mode having a shorter range than the operational mode (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC) (Lau – [0031]), the method comprising:
operating the mobile wireless communications device to exchange pairing tokens with the wireless accessory device using the initial mode; and operating the mobile wireless communications device to communicate with the wireless accessory device using the operational mode after successful pairing (read as once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau – [0031]).
However, Lau fails to teach the wireless accessory device comprising a wireless transceiver and an antenna coupled thereto.
In the related art, Ben Ayed teaches the wireless accessory device comprising a wireless transceiver and an antenna coupled thereto (read as system for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ben Ayed into the teachings of Lau for the purpose of providing short-range wireless communication components to allow for dual mode operation.
Regarding claim 18 as applied to claim 17, Lau as modified by Ben Ayed further teaches operating the mobile wireless communications device and the wireless accessory device so that the initial mode uses Bluetooth Low Energy, and the operational mode uses Bluetooth Classic (read as device 100 shares link key 300 with device 202 over an alternative BLE communication or using near field communications NFC; once the device 202 knows the shared link key 300, it establishes a classic Bluetooth mode communication channel with the device 100) (Lau – [0031]).
Regarding claim 19 as applied to claim 17, Lau as modified by Ben Ayed further teaches operating the mobile wireless communications device so that an accelerometer determines a physical bump by the wireless accessory device during pairing (read as biometric sensor 15 is an accelerometer for capturing accelerations corresponding to user movements in three dimensional space) (Ben Ayer – column 11 lines 23-35, column 32 lines 65-67, and column 33 lines 1-2).
Regarding claim 20 as applied to claim 17, Lau as modified by Ben Ayed further teaches operating the wireless accessory device so that an accelerometer 
Regarding claim 21 as applied to claim 17, Lau as modified by Ben Ayed further teaches operating the mobile wireless communications device so that an audio input device senses an audio tone from the wireless accessory device during pairing (read as mobile apparatus for authentication comprising microphone) (Ben Ayed – column 5 lines 17-31, and column 7 lines 38-50).
Regarding claim 22 as applied to claim 17, Lau as modified by Ben Ayed further teaches operating the mobile wireless communications device to determine a signal strength from the wireless accessory device during pairing (read as a user application running on a mobile device or a PC can be programmed to verify that the system for authentication 10/11 is within proximity, and if so, the user is logged in automatically without entering information in a login screen; mobile phone proximity detector) (Ben Ayed – column 12 lines 57-61, column 18 lines 30-63).
Regarding claim 23 as applied to claim 17, Lau as modified by Ben Ayed further teaches operating the mobile wireless communications device to determine a signed device identifier value from the wireless accessory device during pairing (read as application can sign the update files using a private key matching a public key stored on the system for authentication; step 103, the application tries to download the signed file to the system for authentication; in step 104, a resident loader firmware onboard the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648